             Case 1:19-cv-11652-AT Document 28 Filed 12/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
HERMES HOXHA, et al.,                                         :
                                                              :
                        Plaintiffs,                           :      19-CV-11652 (AT)
                                                              :
                      -against-                               :      ORDER
                                                              :
ZERO OTTO NOVE INC.,
                                                              :
                        Defendant.                            :
                                                              :
                                                              :
--------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The parties appeared for a telephonic pre-settlement conference on December 8, 2020.

         Parties are directed to meet and confer whether any discovery is necessary to aid the

Parties' settlement discussions. Plaintiffs to inform the Court by December 15, 2020: by letter if

settlement discovery is not necessary, or submit a proposed order directing such discovery.

         The parties are directed to appear for a telephonic settlement conference on Thursday,

January 28, 2021 at 2:30 pm. Dial-in (866) 390-1828, access code 1582687. By 5 pm the

previous day, parties shall email in one email the names and phone numbers of all who will be

appearing. Parties are further directed to consult the Court’s Individual Practices, Section VI re

settlement conferences. Ex-parte submissions due by January 21, 2021.

SO ORDERED.

                                                                    s/ Ona T. Wang
Dated: December 8, 2020                                           Ona T. Wang
       New York, New York                                         United States Magistrate Judge
